Motion granted and Abatement Order filed March 22, 2022




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00344-CV

                CHRISTOPHER DANIEL CORNAY, Appellant

                                          V.

                  LAUREN ELIZABETH CORNAY, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-29054


                              ABATEMENT ORDER

      On February 16, 2022, appellant filed what is styled as a motion to dismiss
but essentially requests the court to abate the appeal and permit proceedings in the
trial court to effectuate the parties’ agreement to compromise and settle their dispute.
Consistent with Texas Rule of Appellate Procedure 42.1(a)(2)(C), the motion is
accompanied by an agreement signed by the parties, as well as their attorneys.
Construing the motion as a request to abate the appeal and permit proceedings in the
trial court to effectuate the parties’ agreement, the court hereby GRANTS the
motion. The parties are instructed to have a supplemental clerk’s record filed in this
Court within 10 days of any action taken in the trial court showing the action taken
regarding effectuating the parties’ agreement.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for ninety days from the date of this order. The appeal will be reinstated
on this court’s active docket at that time, or when the parties file a motion to dismiss
the appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the appeal
on its own motion.

                                    PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                           2